USCA11 Case: 21-10651      Date Filed: 02/18/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10651
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROBERT TOOLE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 5:15-cr-00032-JA-PRL-1
                   ____________________
USCA11 Case: 21-10651             Date Filed: 02/18/2022         Page: 2 of 5




2                          Opinion of the Court                      21-10651


Before WILSON, ANDERSON, and EDMONDSON, Circuit
Judges.


PER CURIAM:


       Robert Toole, a federal prisoner proceeding pro se, 1 appeals
the district court’s order authorizing the Bureau of Prisons (“BOP”)
to pay money from Toole’s inmate trust account toward a court-
ordered restitution obligation. No reversible error has been
shown; we affirm.2
       In 2015, Toole pleaded guilty to receiving child pornogra-
phy, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1). The sentenc-
ing court imposed a statutory maximum sentence of 240 months’
imprisonment. The sentencing court also ordered Toole to pay
$20,000 in restitution to the victims of his offense.




1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008).
2 On 7 July 2021, this Court denied Toole’s motion for summary reversal of
the district court’s order authorizing the BOP to disburse money from Toole’s
inmate trust account. We construe Toole’s reply brief as seeking reconsider-
ation of that earlier denial. Toole’s motion for reconsideration of this Court’s
7 July 2021 order is DENIED.
USCA11 Case: 21-10651           Date Filed: 02/18/2022      Page: 3 of 5




21-10651                 Opinion of the Court                            3

       In January 2021, the government moved the district court to
issue an order authorizing the BOP to turn over money from
Toole’s inmate trust account as payment towards Toole’s out-
standing restitution obligation. The government stated that Toole
had received a $1,200 stimulus payment from the government un-
der the CARES Act. 3 The government sought to have $1,100 of
that payment applied toward Toole’s restitution.
        Toole (through his then-lawyer) opposed the government’s
motion. Among other things, Toole asserted that he had an agree-
ment with the BOP under which Toole could make installment
payments of $30 per quarter toward restitution. Toole argued that
granting the government’s motion would render him unable to
comply with that agreement. Toole, however, also said he had
fallen behind on his restitution installment payments due to his lack
of funds.
        The district court granted the government’s motion. The
district court issued an order authorizing the BOP to pay to the dis-
trict court clerk $1,100 from Toole’s inmate trust account to be ap-
plied toward Toole’s outstanding restitution amount. Toole now
appeals that order.
      Restitution is mandatory in cases involving child pornogra-
phy offenses. See 18 U.S.C. § 2259(a), (b)(4)(A). An order of


3 Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L.
1169-136 § 2201 (2020), 26 U.S.C. § 6428.
USCA11 Case: 21-10651         Date Filed: 02/18/2022     Page: 4 of 5




4                       Opinion of the Court                 21-10651

restitution in these kinds of cases operates as “a lien in favor of the
United States on all property and rights to property of the person
fined.” See 18 U.S.C. § 3613(c) (governing orders of restitution
made pursuant to 18 U.S.C. § 2259). The government may enforce
an order of restitution against all the defendant’s property except
against certain exempt categories of property. See id. § 3613(a) (list-
ing as exempt certain property identified in 26 U.S.C. § 6334(a)). If
a defendant “receives substantial resources from any source, in-
cluding inheritance, settlement, or other judgment, during a period
of incarceration, such person shall be required to apply the value of
such resources to any restitution or fine still owed.” 18 U.S.C. §
3664(n) (emphasis added).
       We see no error in the district court’s determination that the
$1,200 stimulus payment Toole received under the CARES Act
constituted a “substantial resource” that Toole was required to ap-
ply toward his restitution obligation. See 18 U.S.C. § 3664(n). Nor
can we conclude that stimulus payments made under the CARES
Act are statutorily exempt from enforcement of court-ordered res-
titution. Cf. Pub. L. 116-136 § 2201(d) (listing the statutes under
which a CARES Act rebate may not be reduced or offset, none of
which involve restitution payments); 18 U.S.C. § 3613(a) (identify-
ing property exempt from restitution: a list that does not include a
defendant’s “other income” under 26 U.S.C. § 6334(a)(9)).
       The district court’s order in this case was consistent with the
mandatory restitution obligations applicable to child pornography
cases and with the plain language in 18 U.S.C. § 3664(n) requiring
USCA11 Case: 21-10651           Date Filed: 02/18/2022      Page: 5 of 5




21-10651                 Opinion of the Court                            5

defendants to apply later-received “substantial resources” toward
outstanding restitution. That Toole was permitted to make nomi-
nal quarterly restitution payments through the BOP’s inmate finan-
cial responsibility program does not restrict the district court’s au-
thority to order Toole to make additional contributions toward his
restitution. Cf. 18 U.S.C. § 3572(d) (authorizing the district court
to determine “in the interest of justice” the time and method of
payment of restitution and to adjust a payment schedule based
upon a “material change in the defendant’s economic circum-
stances”).
        The district court committed no error in ordering the BOP
to turn over $1,100 from Toole’s inmate trust account for payment
of restitution.4
       AFFIRMED.




4 We reject Toole’s arguments made under the Fair Debt Collection Practices
Act, 15 U.S.C. 1692 (“FDCPA”): Toole’s court-ordered restitution is not a
“debt” within the meaning of that Act.